Order reversed, with ten dollars costs and disbursements and motion denied, with ten dollars costs. Memorandum: There is but one cause of *793action alleged in the complaint. It does not matter what technical name be given to it. While the plaintiff has attempted to characterize his cause of action by giving it names, we are of the opinion that the names may be disregarded. Respondent’s belief that two or more causes of action are pleaded is due in part at least to the prolixity and verbosity of the complaint, which contains a large amount of purely evidentiary matter. All concur. (The order directs plaintiff separately to state and number his causes of action in an automobile negligence action.) Present — Sears, P. J., Edgcomb, Crosby, Lewis and Taylor, J J.